Exhibit 10.5

 

To:    (1)    Lion/Rally Cayman 4 (“Cayman 4”); and    (2)    Lion/Rally Cayman
5 (“Cayman 5”)    (together, the “Lion Holdcos”)    (3)    Lion Capital LLP   
   21 Grosvenor Place       London SW1X 7HF       United Kingdom       (“Lion
Capital” and, together with the Lion Holdcos, the “Lion Parties”) From:    (1)
  

Central European Distribution Corporation (“CEDC”)

Bobrowiecka 6

00-723 Warszawa

      Poland    (2)    Carey Agri International – Poland sp. z o.o. (“Carey
Agri”)       66A Bokserska Street      

02-690 Warszawa

Poland

Date: 24 April 2009

Dear Sirs

PROJECT RALLY 2: LETTER OF UNDERTAKING

 

1 INTRODUCTION

We refer to:

 

1.1 the note purchase and share subscription agreement to be made between CEDC,
Carey Agri International—Poland sp. z o.o., Lion/Rally Cayman 2, and Cayman 5
(the “Note Purchase Agreement”);

 

1.2 the limited partnership agreement relating to Lion/Rally Cayman 7 L.P. to be
made between Lion/Rally Cayman 8 as general partner and CEDC, Lion/Rally Cayman
2 as limited partners (the “Limited Partnership Agreement”);

 

1.3 the option agreement relating to shares in Lion/Rally Cayman 6 to be made
between the Lion Holdcos, Lion/Rally Cayman 7 L.P. and CEDC (the “Option
Agreement”);

 

1.4 the governance and shareholders agreement to be made between Lion/Rally
Cayman 7 L.P., the Lion Holdcos, Lion/Rally Cayman 6, Lion/Rally Cayman 8 and
CEDC (the “Shareholders Agreement”);

 

1.5 the proposed memorandum of association and articles of association of
Lion/Rally Cayman 6, including the schedule thereto;

 

1



--------------------------------------------------------------------------------

1.6 the share mortgages made between: Lion/Rally Cayman 7 L.P. and the Lion
Holdcos (the “Pledges”); and

together, the “Equity Documents”;

 

1.7 the commitment letter between CEDC and the Lion Holdcos, dated on or about
the date hereof (the “Commitment Letter”);

 

1.8 the registration rights agreement between CEDC, and the Lion Holdcos (the
“Registration Rights Agreement”); and

 

1.9 certain warrants to be issued to the Lion Holdcos within 30 days of the
signing of the Option Agreement (the “Warrants”).

 

2 DEFINITIONS AND INTERPRETATION

 

2.1 In this Letter of Undertaking the following words and expressions have the
following meanings:

 

“Affiliate”

   with respect to any Person, another Person Controlled directly or indirectly
by such first Person, Controlling directly or indirectly such first Person or
directly or indirectly under the same Control as such first Person, and
“Affiliated” shall have a meaning correlative to the foregoing; “Approved
Jurisdictions”    The Federal or state courts in the state of New York, the
State of Delaware, the Cayman Islands and Poland; “Business Day”    any day
other than a Saturday or Sunday on which banks are normally open for general
banking business in London, New York, Warsaw and the Cayman Islands; “CEDC
Common Stock”    has the meaning given in the Option Agreement; “Confidential
Information”    all and any information (written, oral or electronic): (a)
concerning the business, finances, assets or affairs of any party to this Letter
of Undertaking and their Affiliates; (b) relating to the Group’s processes,
plans, intentions, product information, know-how, designs, trade secrets,
software, market opportunities and customers, or in relation to any third party
for which any member of the Group is responsible or in respect of which any
member of the Group has an obligation not to disclose; and (c) relating to the
contents of any Equity Document (or any agreement or arrangement entered into
pursuant to or any transaction contemplated by any Equity Document);

 

2



--------------------------------------------------------------------------------

“Consideration Securities”    has the meaning given in the Note Purchase
Agreement; “Control”    (including, with their correlative meanings, “Controlled
by”, “Controlling” and “under common Control with”) possession, directly or
indirectly, of power to direct or cause the direction of management or policies
(whether through ownership of securities or partnership or other ownership
interests, by contract or otherwise) of any other Person, provided that, in any
event, any Person who owns, directly or indirectly, a majority of the securities
having ordinary voting power or otherwise having the power to elect a majority
of the directors or other governing body of a corporation or having a majority
of the partnership or other ownership interests of any other Person (other than
as a limited partner of such other Person) will be deemed to control such
corporation or other Person; for the avoidance of doubt, a limited partnership
is Controlled by its general partner; “Encumbrance”    any mortgage, charge
(fixed or floating), pledge, lien, hypothecation, option, right of set off,
security trust, assignment by way of security, reservation of title, option,
restriction, right of first refusal, right of pre-emption, third party right or
interest, or any other encumbrance or security interest whatsoever created or
arising or any other agreement or arrangement (including any sale and leaseback
transaction) entered into for the purposes of conferring security or having
similar effect and any agreement to enter into, create or establish any of the
foregoing; “Exchange Act”    the Securities and Exchange Act 1934, as amended;
“Final Discharge Date”    has the meaning given in the Option Agreement; “Group”
   has the meaning given in the Shareholders Agreement; “Lion Restricted
Parties”    (i) the Lion Parties, (ii) all Affiliates of the Lion Holdcos which
Control either or both of them and are Controlled by Lion Capital, (iii) all
Affiliates of the Lion Holdcos which are Controlled by either or both of them,
and (iv) all Affiliates of Lion Capital which are Controlled by Lion Capital and
have a voting or economic interest in any entity described in clause (i), (ii)
or (iii) of this sentence; “New Investment”    has the meaning given in the
Commitment Letter; “Person”    any natural person, corporation, general
partnership, simple partnership, limited partnership, proprietorship, other

 

3



--------------------------------------------------------------------------------

   business organisation, trust, union, association or governmental authority,
whether incorporated or unincorporated; a reference to any Person shall include
such Person’s successors and permitted assigns under any agreement, instrument,
contract or other document; “Rule 144”    Rule 144 of the Securities Act; “Rule
200”    Rule 200 of Regulation SHO of the Exchange Act “Securities Act”    the
Securities Act of 1933, as amended; “Transfer”    has the meaning given in the
Shareholders Agreement.

 

2.2 The headings in this Letter of Undertaking do not affect its construction or
interpretation.

 

2.3 References to a “Party” or to the “Parties” are references to a party or
parties to this Letter of Undertaking.

 

2.4 A reference to a document is a reference to that document as amended or
modified from time to time in writing by the mutual consent of the parties.

 

2.5 References to “$”or “USD” are references to the lawful currency for the time
being of the United States of America.

 

2.6 The singular includes the plural and vice versa and any gender includes any
other gender.

 

3 BACKGROUND

 

3.1 CEDC and funds managed by Lion Capital hold an investment in Russian Alcohol
Group. CEDC and the Lion Parties have agreed to enter into the New Investment on
the terms set out in the Equity Documents.

 

3.2 This letter agreement (this “Letter of Undertaking”) is being entered into
by the parties to set out certain of the parties’ mutual understandings and
agreements with respect to the New Investment.

 

3.3 In consideration of each of the parties separately entering into the Equity
Documents as well as for other good consideration for which receipt by each
party is acknowledged, the parties hereby agree as set out in this Letter of
Undertaking.

 

4 ISSUES OF SECURITIES

Each of the Lion Parties represents, warrants and undertakes to CEDC that as of
the date hereof, and as of the date of each issuance of shares of CEDC Common
Stock to the Lion Holdcos set out in clauses 5.2.1, 7 and 8.2 of the Option
Agreement, and as of the date of the delivery of the Warrants to the Lion
Holdcos pursuant to clause 5.1 of the Option Agreement, and as of the date of
each exercise of any Warrant by any Lion Party or any Affiliate thereof, and as
of the date of the issuance of the Consideration Securities:

 

4.1 it is an “accredited investor” within the definition of such term set out in
Rule 501(a) of Regulation D under the Securities Act;

 

4



--------------------------------------------------------------------------------

4.2 it is acquiring the Consideration Securities, the shares of CEDC Common
Stock issuable pursuant to clauses 5.2.1, 7 and 8.2 of the Option Agreement, and
the shares of CEDC Common Stock issuable upon the exercise of the Warrants
(together, the “CEDC Shares”), and the Warrants, for its own account for the
purpose of investment and not with a view to, or for sale in connection with,
any distribution thereof in violation of the Securities Act;

 

4.3 it understands, acknowledges and agrees that:

 

  4.3.1 on delivery, the CEDC Shares and the Warrants will not have been
registered under the Securities Act;

 

  4.3.2 the sale of the Warrants and each delivery of CEDC Shares is intended as
a transaction qualifying under Section 4(2) of the Securities Act and Rule 506
of Regulation D promulgated thereunder;

 

  4.3.3 the Warrants may not be transferred or resold except in accordance with
the terms and provisions thereof, and will be endorsed with the legend set out
therein (all of which the Lion Parties have reviewed);

 

  4.3.4 the CEDC Shares may not be transferred or resold except pursuant to:

 

  (a) an effective registration statement under the Securities Act covering such
proposed transfer or resale and where such transfer or resale is made in
accordance with such registration statement; or

 

  (b) (1) a transfer or resale that is eligible under Rule 144 and is made
pursuant thereto; or (2) a transaction exempt from registration under the
Securities Act; and which, in each case, is otherwise made in accordance with
applicable securities laws and does not adversely affect CEDC’s ability to issue
either: (A) CEDC Common Stock as contemplated by the Option Agreement or the
Note Purchase Agreement; or (B) Warrant Shares pursuant to the exercise of any
Warrant, in each case through an exemption from registration under the
Securities Act and:

 

  (i)

in the event of a proposed transfer or resale pursuant to this paragraph
4.3.4(b) the transferor/seller provides: (A) written notice to CEDC of its
intention to transfer or resell any CEDC Shares, including a reasonably detailed
statement of the circumstances surrounding the proposed transfer or resale, no
later than five Business Days prior to effecting such transfer or resale; and
(B) CEDC with a legal opinion from independent, internationally recognised legal
counsel experienced in such matters, which legal opinion shall be in customary
form reasonably acceptable to CEDC and shall

 

5



--------------------------------------------------------------------------------

 

state that such transfer or resale is eligible under Rule 144 or is made in a
transaction exempt from registration under the Securities Act and, in each case,
is made in a transaction exempt from registration under the Securities Act and,
in each case, is otherwise made in accordance with applicable securities laws,
provided that in the case of any transfer or resale made pursuant to Rule 144,
the transferor/seller may provide such notice and legal opinion in respect of
all of the transfers or resales proposed to be made within the six (6) month
period following the date of such notice and legal opinion; and

 

  (ii) only with respect to any proposed transfer or resale of (A) any Warrant
made pursuant to paragraph 4.3.4(b)(1) or (2), and (B) any CEDC Common Stock
made pursuant to paragraph 4.3.4(b)(2), the transferor and the transferee in any
such transfer or resale as a condition precedent thereto shall have provided to
CEDC such factual representations, warranties and undertakings as CEDC may
reasonably request to ensure that such sale, transfer or disposition does not
adversely affect CEDC’s ability to issue either CEDC Common Stock as
contemplated by the Option Agreement or the Note Purchase Agreement or Warrant
Shares pursuant to the exercise of any Warrant issued pursuant to the Option
Agreement, in each case through an exemption from registration under the
Securities Act);

 

  4.3.5 the CEDC Shares will be endorsed with the following legends:

 

  (a) “THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN OFFERED AND SOLD
TO ACCREDITED INVESTORS (AS DEFINED IN REGULATION D UNDER THE SECURITIES ACT OF
1933, AS AMENDED (“THE SECURITIES ACT”)) AND WITHOUT REGISTRATION WITH THE
UNITED STATES SECURITIES AND EXCHANGE COMMISSION UNDER THE SECURITIES ACT IN
RELIANCE UPON REGULATION D PROMULGATED UNDER THE SECURITIES ACT. THE SECURITIES
REPRESENTED BY THIS CERTIFICATE MAY NOT BE SOLD OR TRANSFERRED EXCEPT PURSUANT
TO REGISTRATION UNDER THE SECURITIES ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION
FROM REGISTRATION. HEDGING TRANSACTIONS WITH REGARD TO THESE SECURITIES MAY NOT
BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE ALSO SUBJECT TO CERTAIN
ADDITIONAL RESTRICTIONS ON TRANSFER, HEDGING AND OTHER MATTERS AS SET OUT IN
THAT CERTAIN REGISTRATION RIGHTS AGREEMENT, DATED [•], 2009 AMONG CENTRAL

 

6



--------------------------------------------------------------------------------

EUROPEAN DISTRIBUTION CORPORATION, LION/RALLY CAYMAN 4 AND LION/RALLY CAYMAN 5,
AS THE SAME MAY BE AMENDED FROM TIME TO TIME, A COPY OF WHICH IS ON FILE AT THE
PRINCIPAL EXECUTIVE OFFICES OF THE COMPANY, AND MAY NOT BE TRANSFERRED EXCEPT IN
ACCORDANCE THEREWITH.”; and

 

  (b) any other legend required to be placed thereon pursuant to the
Registration Rights Agreement and applicable law;

 

4.4 it did not learn of the investment in the CEDC Shares or the Warrants by
means of any form of general or public solicitation or general advertising, or
publicly disseminated advertisements or sales literature, including (i) any
advertisement, article, notice or other communication published in any
newspaper, magazine, or similar media, or broadcast over television or radio, or
(ii) any seminar or meeting to which the Lion Parties was invited by any of the
foregoing means of communications;

 

4.5 it has such knowledge and experience in financial or business matters that
it is capable of evaluating the merits and risks of the investment contemplated
hereby, and understands that the purchase of the CEDC Shares and the Warrants
involves substantial risk;

 

4.6 it has had an opportunity to receive all additional information related to
CEDC requested by it and to ask questions of and receive answers from CEDC
regarding the terms and conditions of the issuance and sale of the CEDC Shares
and the Warrants and the business, properties, prospects and financial condition
of CEDC and to obtain any additional information requested and has received and
considered all information it deems relevant to make an informed decision to
purchase the CEDC Shares and the Warrants; and

 

4.7 it acknowledges that CEDC is relying on the representations, warranties and
agreements contained in this paragraph 4 in delivering the Warrants and the CEDC
Shares to the Lion Holdcos and would not engage in such transaction in the
absence of the representations, warranties and agreements contained herein. Each
Lion Party further acknowledges and agrees that any obligation of CEDC herein to
deliver the Warrants and the CEDC Shares to the Lion Holdcos is conditioned upon
the accuracy of the representations, warranties and agreements in this paragraph
4 and each Lion Party agrees to notify CEDC promptly in writing if any
representation or warranty in this paragraph 4 ceases to be accurate and
complete.

 

5 PROHIBITED TRANSACTIONS

 

5.1 Each of the Lion Parties:

 

  5.1.1 agrees that prior to the Final Discharge Date (as defined in the Option
Agreement), it shall not, and shall cause its Affiliates not to (and for the
avoidance of doubt the Lion Holdcos shall procure that Lion Capital shall not):

 

  (a) effect, directly or indirectly, any short sale (as defined in Rule 200)
with respect to the CEDC Common Stock or Warrants or with respect to any other
security that includes, relates to or derives any significant part of its value
from, CEDC Common Stock or Warrants, unless:

 

  (i) immediately following the execution of such short sale, the Lion Parties
and their Affiliates (considered as a group) would not hold a “net short”
position with respect to shares of CEDC Common Stock (provided that for the
purposes hereof, (A) a Person or Persons shall be considered to hold a “net
short” position where the number of shares of CEDC Common Stock such Person or
Persons is or are bound to deliver to another Person (in respect of which such
Person or Persons has borrowed shares of CEDC Common Stock) exceeds the number
of shares of CEDC Common Stock such Person or Persons is or are deemed to own
under section (b) of Rule 200, in each case immediately following the execution
of such short sale and (B) the Lion Holdcos will be deemed to own the Fixed
Securities under section (b) of Rule 200 from the date of the Option Agreement
until the earlier of (x) with respect to any Fixed Security, the first day,
following the issuance of such Fixed Security, on which such Fixed Security is
not deemed to be owned by a Lion Holdco within the meaning of section (b) of
Rule 200 and (y) the Final Discharge Date);

 

7



--------------------------------------------------------------------------------

  (ii) such transaction is not entered into for speculative purposes and is bona
fide for the primary purpose either of hedging the price at which the Lion
Parties and their Affiliates may dispose of shares of CEDC Common Stock or
facilitating a timely and orderly distribution of such shares of CEDC Common
Stock; and

 

  (iii) such transaction is in compliance with applicable law and is not a
transaction or series of transactions intended to evade the prohibitions of this
paragraph 5; or

 

  (b) without the prior written consent of CEDC, establish any “put equivalent
position” (as defined under Rule 16a-1(h) under the Exchange Act) or grant,
directly or indirectly, any other right (including any put or call option,
forward sale contract, swap or stock pledge or loan or transaction similar to
any of the foregoing) with respect to CEDC Common Stock or Warrants or with
respect to any other security that includes, relates to or derives any
significant part of its value from, CEDC Common Stock or Warrants (each, a
“Derivative Transaction”); provided that CEDC shall act in a commercially
reasonable manner in determining whether to grant such consent; provided further
that no such consent shall be required:

 

  (i)

where (A) a Derivative Transaction is not entered into for speculative purposes
and is bona fide for the primary purpose of either (x) hedging the price at
which the Lion Parties and

 

8



--------------------------------------------------------------------------------

 

their Affiliates will dispose of any shares of CEDC Common Stock received (or to
be received) pursuant to clause 5.2.1 of the Option Agreement or any related
issuance under clause 7.1 of the Option Agreement or pursuant to the exercise of
the Warrants, or (y) facilitating a timely and orderly distribution of any
shares of CEDC Common Stock received (or to be received) pursuant to clause
5.2.1 of the Option Agreement or any related issuance under clause 7.1 of the
Option Agreement or pursuant to the exercise of the Warrants, and (B) such
transaction is in compliance with applicable law and is not a transaction or
series of transactions intended to evade the prohibitions of this paragraph 5;
or

 

  (ii) in the event CEDC elects to issue additional shares of CEDC Common Stock
pursuant to clause 8.2 of the Option Agreement or any related issuance under
clause 7.1 of the Option Agreement and/or paragraph 5.1.3 or paragraph 5.3 of
the Note Purchase Agreement or any related issuance under paragraph 7 of the
Note Purchase Agreement, in connection with any Derivative Transaction with
regard to any such shares of CEDC Common Stock so issued;

(each transaction prohibited by paragraph 5.1.1, a “Prohibited Transaction”);

 

  5.1.2 represents that on and after 1 March 2009 and as of the date hereof
neither it, nor any of its Affiliates, has or is engaged, directly or
indirectly, in a Prohibited Transaction;

 

  5.1.3 agrees that prior to the Final Discharge Date (as defined in the Option
Agreement) it shall not, and shall cause each of its Affiliates not to, Transfer
whether or not for value, any shares of CEDC Common Stock or Warrants to any
Person which holds any interest in a fund managed by Lion Capital which fund
holds a direct or indirect voting or economic interest in either or both of the
Lion Holdcos or any Person Controlled by, or Controlling, either or both of the
Lion Holdcos (each such entity, a “Lion Investor”) at any time, unless prior
thereto such Lion Investor has given an undertaking to CEDC in the form attached
hereto as Schedule 1, subject to such changes as the parties may agree, each
acting reasonably, not to effect, directly or indirectly, and to cause its
Affiliates not to effect, directly or indirectly, any Prohibited Transaction
prior to the Final Discharge Date.

 

6 CONSEQUENCES OF PROHIBITED TRANSACTIONS

 

6.1

If: (a) any of the Lion Restricted Parties engages or has engaged in a
Prohibited Transaction in violation of paragraph 5 above; or (b) after the date
of this Letter of Undertaking any Affiliate (not itself a Lion Restricted Party)
of any Lion Restricted Party or any Lion Investor or Affiliate thereof, in each
case, to whom any shares of CEDC Common Stock or Warrants have been Transferred
by any of the Lion Parties or any of

 

9



--------------------------------------------------------------------------------

 

their Affiliates after the date of this Letter of Undertaking, engages in a
Prohibited Transaction in violation of paragraph 5.1.1 above, then:

 

  6.1.1 the Lion Parties shall promptly, and in any event within five Business
Days of learning of such violation, provide written notice to CEDC of such
violation, including the date when such Prohibited Transaction first became
effective; and

 

  6.1.2 CEDC shall not be obligated to make any payments pursuant to clause 8.3
of the Option Agreement or to issue any CEDC Common Stock or Warrants pursuant
to clauses 5, 7 and 8 of the Option Agreement that are scheduled to be paid or
issued on or after the date on which such Prohibited Transaction first became
effective.

 

6.2 CEDC shall not be relieved of its obligations to issue CEDC Common Stock or
Warrants pursuant to clauses 5, 7 and 8 of the Option Agreement solely as a
result of a Prohibited Transaction described in paragraph 6.1(b) above, if
either:

 

  6.2.1 the following conditions are met:

 

  (a) Lion Capital did not have actual or constructive knowledge that such
Prohibited Transaction was contemplated contemporaneously with or prior to the
occurrence thereof,

 

  (b) in the case of any Prohibited Transaction by any Affiliate (not itself a
Lion Restricted Party) of any Lion Restricted Party to whom any shares of CEDC
Common Stock or Warrants have been Transferred as described in paragraph 6.1,
Lion Capital had taken commercially reasonable steps to advise such Person of
the restrictions of this covenant and ensure that such Person would not engage
in a Prohibited Transaction in violation of paragraph 5.1.1 above, and

 

  (c) such Prohibited Transaction: (i) was promptly terminated upon Lion Capital
becoming aware of such Prohibited Transaction and (ii) was not in effect during
(or at any time during the ten trading days preceding) any period in which an
amount (or value) of consideration payable or paid pursuant to any of the Equity
Documents (such payment of consideration, a “Relevant Transaction”) was
determined by reference to the trading price of CEDC Common Stock;

provided, further that if CEDC would be relieved of such obligations solely as a
result of a Prohibited Transaction described in this paragraph 6.2.1 above which
satisfies each of the criteria set out in this paragraph above other than
sub-paragraph 6.2.1(c) thereof, it shall not be so relieved of such obligations,
but shall be entitled to recover the amount of any losses incurred by CEDC in
connection with any Relevant Transaction and proximately caused by such
Prohibited Transaction (the “Losses”) from Cayman 4 and Cayman 5 or to offset
the amount or value of such Losses incurred by CEDC against any future payments
required to be made by Lion/Rally Cayman 7 L.P. or directly or indirectly by
CEDC to Cayman 4 or Cayman 5 pursuant to the Option Agreement; or

 

10



--------------------------------------------------------------------------------

  6.2.2 (i) any director or officer of CEDC, (ii) any other Person acting at the
direction of CEDC or any director or officer thereof or (iii) any employee of
CEDC or of an Affiliate of CEDC acting with the prior actual knowledge of any
director or officer of CEDC (unless Lion Capital has been advised thereof
promptly after such director or officer obtained such knowledge) has at any time
following the date of the Letter of Undertaking, directly or indirectly caused
or solicited any Lion Party or any Affiliate thereof to enter into any
Prohibited Transaction and such Lion Party or Affiliate actually consummated
such Prohibited Transaction.

 

6.3 In the event that CEDC makes (or has made) any payment or issues any CEDC
Common Stock or Warrants pursuant to clauses 5, 7 or 8 of the Option Agreement
that CEDC is not (or was not) obligated to make or issue by operation of this
paragraph 6 (whether as a result of any Lion Party’s failure to provide required
notice or otherwise), Cayman 4 or Cayman 5, as the case may be, shall promptly
(and in any event within five Business Days after written notice to Cayman 4 or
Cayman 5 by CEDC demanding such payment) pay to CEDC in cash the amount of such
payment(s) and return any such CEDC Common Stock or Warrants to CEDC; provided,
that, in the event Cayman 4 or Cayman 5 does not timely make such payment and
return any such CEDC Common Stock or Warrants, CEDC and/or Lion/Rally Cayman 7
L.P. may offset the amount or value of such payment, CEDC Common Stock and
Warrants against any future payments required to be made by Lion/Rally Cayman 7
L.P. or directly or indirectly by CEDC to Cayman 4 or Cayman 5 pursuant to the
Option Agreement.

 

7 LION CAPITAL UNDERTAKINGS

The Lion Parties hereby agree and undertake to CEDC:

 

7.1 that at any time before the Final Discharge Date (as defined in the Option
Agreement) during which CEDC is not the Controlling Party (as defined in the
Shareholders Agreement), no entity which is Controlled by Lion Capital except
any member of the Group will acquire Control of any business whose principal
operations are the wholesale production and/or distribution of spirits in the
Russian Federation, provided always that nothing in this paragraph 7.1 shall
prevent the acquisition of: (a) certain assets that have been described in a
letter from the Lion Holdcos to CEDC dated the same date as this Letter of
Undertaking (the “Potential Assets”); or (b) any non-Russian business that has
operations in Russia, where such Russian operations do not represent the
majority of that group’s activities;

 

7.2 that at any time before the Final Discharge Date (as defined in the Option
Agreement), no entity which is Controlled by Lion Capital will:

 

  7.2.1 in any manner acquire, agree to acquire or make any proposal to acquire,
directly or indirectly, by means of purchase, merger, business combination or in
any other manner, beneficial ownership of any shares of CEDC Common Stock
(except as contemplated by the Equity Documents and the Warrants);

 

11



--------------------------------------------------------------------------------

  7.2.2 make, or in any way participate, directly or indirectly, in any
“solicitation” of “proxies” (as such terms are used in the proxy rules
promulgated under the Exchange Act) or consents to vote, or seek to advise or
influence any Person with respect to the voting of, any shares of CEDC Common
Stock;

 

  7.2.3 form, join or in any way participate in a “group” (within the meaning of
Section 13(d)(3) of the Exchange Act) for the purpose of acquiring, holding or
disposing of any shares of CEDC Common Stock;

 

  7.2.4 otherwise act, alone or in concert with others, to seek to control or
change the management, board of directors, governing instruments, policies or
affairs of CEDC;

 

  7.2.5 disclose any intention, plan or arrangement inconsistent with the
foregoing; or

 

  7.2.6 advise, assist or encourage any other Person in connection with any of
the foregoing.

 

7.3 that at all times before the exercise of the Holdco Put Option Lion Capital
shall maintain Control over the Lion Holdcos;

 

7.4 Lion Capital shall not Transfer the whole or any part of its interest in
Lion/Rally Cayman 8 to another entity, unless such entity is an Affiliate of
Lion Capital; provided however, that in the event that such Affiliate ceases to
be an Affiliate of Lion Capital, the Lion Parties shall immediately procure that
the interest in Lion/Rally Cayman 8 is transferred as soon as practicable to
Lion Capital or a continuing Affiliate thereof; and

 

7.5 they shall cause the Group to provide to CEDC all financial information
required by CEDC in order to file registration statements as contemplated in the
Registration Rights Agreement.

 

8 NEW INVESTMENT

CEDC acknowledges that the Lion Parties will be relying on the provisions of
this Letter of Undertaking in entering into the New Investment. The Lion Parties
acknowledge that CEDC will be relying on the provisions of this Letter of
Undertaking in entering into the New Investment.

 

9 NON RECOURSE

Notwithstanding anything that may be expressed or implied in this Letter of
Undertaking, CEDC and the Lion Parties, each by its acceptance of the benefits
hereof, covenants, agrees and acknowledges that no person other than CEDC and
the Lion Parties shall have any obligation hereunder and that no recourse
hereunder or under any documents or instruments delivered in connection herewith
shall be had against, and no personal liability whatsoever shall attach to, be
imposed on or otherwise be incurred by, any former, current or future director,
officer, employee, agent, general or limited partner, manager, member,
stockholder, affiliate or assignee of any of CEDC or the Lion Parties or any
former, current or future director, officer, employee, agent, general or limited
partner, manager, member, stockholder, affiliate or assignee of any of the
foregoing,

 

12



--------------------------------------------------------------------------------

whether by the enforcement of any assessment or by any legal or equitable
proceeding, or by virtue of any statute, regulation or other applicable law, for
any obligations of CEDC or any of the Lion Parties under this Letter of
Undertaking or any documents or instruments delivered in connection herewith or
for any claim based on, in respect of or by reason of such obligations or their
creation. This paragraph 9 does not exclude any liability for, or remedy in
respect of, fraudulent misrepresentation.

 

10 RESTRICTIONS ON SALE OF CEDC COMMON STOCK

 

10.1 Prior to the first Business Day following the Final Discharge Date on which
the Lion Holdcos and their Affiliates own, in the aggregate, less than 3% of the
outstanding CEDC Common Stock, neither the Lion Holdcos nor any of their
Affiliates may sell, transfer or otherwise dispose of, or agree to sell,
transfer or otherwise dispose of, any CEDC Common Stock (whether acquired
pursuant to this Agreement or otherwise) (any such sale, transfer or other
disposition by any Lion Holdco or any of their Affiliates, a “Sale”), unless:

 

  10.1.1 the number of shares of CEDC Common Stock sold, transferred or
otherwise disposed of in such Sale, when aggregated with the number of shares of
CEDC Common Stock sold, transferred or otherwise disposed of in all other Sales
consummated on the same day on which such Sale is consummated, does not exceed
15% of the average daily reported volume of trading in CEDC Common Stock during
the 20 trading day period ending on the day before such Sale is consummated; and

 

  10.1.2 the price per share for each share of CEDC Common Stock so sold,
transferred or otherwise disposed of is no less than the lowest quoted bid price
of CEDC Common Stock at the time of such Sale on and as reported by the
principal securities exchange on which the CEDC Common Stock is then listed or
admitted for trading (or, if the CEDC Common Stock is not listed or admitted for
trading on any securities exchange, no less than the prevailing fair market
value of CEDC Common Stock as determined in good faith and in a commercially
reasonable manner by resolution of the Board of Directors of CEDC, based on the
best information available to it and (if so requested by Cayman 5) having
engaged an independent appraiser in such regard);

 

10.2 Notwithstanding anything herein to the contrary, Clause 10.1 shall not
apply to any Sale that complies with the following requirements:

 

  10.2.1 such Sale is a transaction exempt from the registration requirements of
the Securities Act of 1933, as amended (the “Securities Act”) pursuant to
Section 4 of the Securities Act;

 

  10.2.2 the number of shares of CEDC Common Stock sold, transferred or
otherwise disposed of to the recipient in such Sale, when aggregated with the
total number of shares of CEDC Common Stock sold, transferred or otherwise
disposed of to such recipient in all other such Sales effected in accordance
with this Clause 10.2, does not exceed 2% of the total number of shares of CEDC
Common Stock then outstanding;

 

13



--------------------------------------------------------------------------------

  10.2.3 the price per share for each share of CEDC Common Stock so sold,
transferred or otherwise disposed of is no less than 95% of the prior trading
day’s closing price of CEDC Common Stock on and as reported by the principal
securities exchange on which the CEDC Common Stock is then listed or admitted
for trading (or, if the CEDC Common Stock is not listed or admitted for trading
on any securities exchange, no less than 95% of the prevailing fair market value
of CEDC Common Stock as determined in good faith and in a commercially
reasonable manner by resolution of the Board of Directors of CEDC, based on the
best information available to it and (if so requested by Cayman 5) having
engaged an independent appraiser in such regard); and

 

  10.2.4 no other Sale has been made pursuant to this Clause 10.2 in the five
days preceding the date on which such Sale is consummated.

 

11 WHOLE AGREEMENT

Upon the effective date of the Shareholders Agreement, the existing shareholders
agreement with regard to Lion/Rally Cayman 2 shall be terminated.

 

12 WARRANTIES

 

12.1 Each party to this Letter of Undertaking warrants, as of the date of this
Letter of Undertaking, to the other parties to this Letter of Undertaking that:

 

  12.1.1 it has full power and authority, without requiring the consent of any
other person, and has taken all necessary actions, to enter into and exercise
its rights and perform its obligations under this Letter of Undertaking, the
Equity Documents, the Warrants and the Commitment Letter;

 

  12.1.2 the provisions of this Letter of Undertaking, the Equity Documents, the
Warrants and the Commitment Letter will not result in a breach of any provision
of its constitutional documents or result in a breach of any order, judgment or
decree of any court or governmental agency to which it is a party or by which it
is bound; and

 

  12.1.3 this Letter of Undertaking, the Equity Documents, the Warrants and the
Commitment Letter constitute lawful, valid and binding obligations of each party
in accordance with its terms.

 

12.2 Each of CEDC and Carey Agri warrants to the Lion Parties that:

 

  12.2.1 as at the date of this Letter of Undertaking, Carey Agri is the sole
owner of $107,556,808 in principal amount of Loan Notes (as defined in the Note
Purchase Agreement) which are free from Encumbrances; and

 

  12.2.2 as at the date of this Letter of Undertaking, Carey Agri is the sole
owner of 181,500,000 B ordinary shares in the capital of Lion/Rally Cayman 2 and
such shares are free from Encumbrances.

 

14



--------------------------------------------------------------------------------

13 CONFIDENTIALITY RESTRICTIONS

 

13.1 Subject to paragraphs 13.2 and 13.3 below, each party to this Letter of
Undertaking undertakes and covenants with each other party to this Letter of
Undertaking that it shall not and shall procure that none of its Affiliates
shall (and for the avoidance of doubt the Lion Holdcos shall procure that Lion
Capital does not) disclose Confidential Information to any Person prior to the
date falling on the second anniversary of the termination of the Shareholders
Agreement.

 

13.2 The provisions of paragraph 13.1 shall not apply to the disclosure of any
Confidential Information by any party to this Letter:

 

  13.2.1 which now or hereafter comes into the public domain otherwise than as a
result of a breach of this paragraph 13;

 

  13.2.2 to the extent strictly necessary in connection with the performance of,
or the exercise of relevant rights pursuant to, the Transaction Documents as
defined in the Option Agreement (as they may be amended from time to time);

 

  13.2.3 to its employees, directors or advisers who need to know the
Confidential Information for the purposes of the Transaction Documents or the
business of the Group (a “Recipient”). The disclosing party shall procure that
each Recipient is made aware of, and complies with, its obligations of
confidentiality under this Letter of Undertaking as if the Recipient was a party
to this Letter of Undertaking;

 

  13.2.4 which is disclosed to parties to the Group’s financing documents
provided that the information so disclosed does not relate to another party to
this Letter of Undertaking or any Affiliate of another such party (other than a
member of the Group);

 

  13.2.5 to a court, arbitrator or administrative tribunal in the course of
proceedings before it to which the disclosing party is a party in a case where
such disclosure is required by such proceedings;

 

  13.2.6 to any third party in connection with negotiations for a Transfer,
where, prior to any such disclosure, such party is bound to a member of the
Group or the relevant party by a confidentiality agreement to maintain
confidentiality of such information;

 

  13.2.7 to the other parties to this Letter of Undertaking;

 

  13.2.8 pursuant to the terms of this Letter of Undertaking;

 

  13.2.9 in the ordinary course of such party’s participation in the business of
the Group; or

 

  13.2.10 pursuant to applicable law or regulations including, without
limitation, the rules and regulations of the United States Securities and
Exchange Commission, NASDAQ, the Warsaw Stock Exchange, and any other securities
exchange on which any security of the disclosing party (or any Affiliate
thereof) is or is proposed to be listed or admitted to trading.

 

15



--------------------------------------------------------------------------------

13.3 Notwithstanding the foregoing provisions, the Lion Parties and their
Affiliates shall be entitled to make such disclosure to their partners,
trustees, shareholders, unit holders and other participants in relation to the
business affairs and financial position of the Group or any member thereof as
they may in their reasonable discretion see fit.

 

13.4 In the case of disclosure pursuant to paragraphs 13.2.5 or 13.2.10, such
disclosing party shall, save where giving notice to other parties is prohibited
by law, give as much notice to the other parties to this Letter of Undertaking
of such disclosure as is reasonably practicable and shall consider the
reasonable requests of the other parties in relation to the contents of such
disclosures.

 

13.5 To the extent that a Lion Party reasonably believes that it is required to
publicly disclose any information described in clause (b) or (c) of the
definition of “Confidential Information” herein in order to effect a lawful sale
of any shares of CEDC Common Stock held by such Lion Party, such Lion Party may
request that CEDC publicly disclose such information, which request CEDC may not
unreasonably deny; provided, that this paragraph 13.5 shall not apply to any
such information relating to any merger, consolidation, reorganisation,
reclassification or sale of all or substantially all of the assets of the Group
or any member thereof, or the acquisition or disposition of any material assets,
securities, businesses or Persons by the Group or any member thereof.
Notwithstanding anything in this paragraph 13.5 to the contrary, CEDC may delay
making any such public disclosure for a period not to exceed 90 days in the
event that, in the reasonable and good faith opinion of CEDC’s board of
directors, making such public disclosure would require CEDC to publicly disclose
information which could have an adverse effect on CEDC.

 

14 LIABILITY AND EQUITABLE REMEDIES

 

14.1 The liability of the Lion Parties for their obligations under this Letter
of Undertaking shall be joint and several.

 

14.2 Notwithstanding any of the foregoing, it is agreed and acknowledged that
Lion Capital shall only be subject to the equitable remedies of injunction and
specific performance with respect to any breach by the Lion Parties of the
obligations under this Letter of Undertaking and shall not be liable for money
damages or money damages in lieu of equitable remedies.

 

15 GENERAL

 

15.1 No variation of this Letter of Undertaking is valid unless it is in writing
and signed by or on behalf of each Party.

 

15.2 Unless otherwise provided in this Letter of Undertaking, the rights, powers
and remedies contained in this Letter of Undertaking are cumulative and not
exclusive of any rights or remedies provided by law.

 

16



--------------------------------------------------------------------------------

15.3 No waiver by any Party of any requirement of this Letter of Undertaking or
of any remedy or right under this Letter of Undertaking will be effective unless
given by written notice signed by that Party. No waiver of any particular breach
of this Letter of Undertaking will operate as a waiver of any repetition of that
breach.

 

15.4 No delay or failure on the part of any Party in exercising a right, power
or remedy provided by law or under this Letter of Undertaking will impair that
right, power or remedy or operate as a waiver of it or any other rights and
remedies. The single or partial exercise of any right, power or remedy provided
by law or under this Letter of Undertaking will not preclude any other or
further exercise or the exercise of any other rights power or remedy.

 

15.5 This Letter of Undertaking may be executed in any number of counterparts,
but is not effective until each Party has executed at least one counterpart.
Each counterpart, once executed, forms part of and all those counterparts will
together constitute this Letter of Undertaking.

 

15.6 If a provision of this Letter of Undertaking is or becomes or is found by a
court or other competent authority to be illegal, invalid or unenforceable, in
whole or in part, under any law, such provision will to that extent only be
deemed not to form part of this Letter of Undertaking and the legality, validity
and enforceability of the remainder of this Letter of Undertaking will not be
affected or impaired.

 

16 GOVERNING LAW

This Letter of Undertaking and all matters (including, without limitation, any
contractual or non-contractual obligation) arising from or connected with it
shall be governed by and construed in accordance with English law and the
parties hereto hereby submit to the exclusive jurisdiction of the English
courts.

 

17 JURISDICTION

The Parties irrevocably agree that, subject as provided below, the courts of
England shall have exclusive jurisdiction over any dispute or claim arising out
of or in connection with this Agreement or its subject matter or formation
(including non-contractual claims). Nothing in this Clause 17 shall limit the
right of the Parties to commence proceedings to seek equitable (or equivalent)
relief or to seek enforcement of a final non-appealable judgment of the courts
of England in any court of an Approved Jurisdiction which has competent
jurisdiction, nor shall the commencement of such proceedings in any one or more
Approved Jurisdictions preclude the commencement of similar proceedings in any
other Approved Jurisdiction, whether concurrently or not, to the extent
permitted by the law of such other Approved Jurisdiction. No Party shall be
entitled to commence proceedings in any court in any jurisdiction other than
England or of an Approved Jurisdiction.

 

17



--------------------------------------------------------------------------------

Yours faithfully  

/s/ William Carey

Name:   William Carey Title:   President

for and on behalf of

Central European Distribution Corporation

Agreed and accepted on behalf of  

/s/ Rob Jones

Name:   Rob Jones Title:   Director

for and on behalf of

Lion/Rally Cayman 4

 

/s/ Rob Jones

Name:   Rob Jones Title:   Director

for and on behalf of

Lion/Rally Cayman 5

 

/s/ James Cocker, as Attorney

Name:   James Cocker Title:   Member

for and on behalf of

Lion Capital LLP

 

18



--------------------------------------------------------------------------------

 

/s/ Stephen J. Horvath

Name:   Stephen J. Horvath Title:   Attorney-in-Fact

for and on behalf of

Carey Agri international – Poland sp. z o.o.

 

19



--------------------------------------------------------------------------------

SCHEDULE 1

 

To: Central European Distribution Corporation (“CEDC”)

Bobrowiecka 6

00-723 Warszawa

Poland

For the attention of [—]

Dear Sirs

Project Rally 2: Undertaking

We refer to the letter of undertaking, dated [—] between Lion/Rally Cayman 4,
Lion/Rally Cayman 5, Lion Capital LLP and CEDC (the “Letter of Undertaking”).
Defined terms in this letter shall have the same meaning as set out in the
Letter of Undertaking, unless defined otherwise.

 

1 PROHIBITED TRANSACTIONS

We, [—], an investor in [insert name of relevant fund] (the “Investor”):

 

(a) agree that prior to the Final Discharge Date (as defined in the Option
Agreement), neither the Investor nor any of its Affiliates:

 

  (i) will effect, directly or indirectly, any short sale (as defined in Rule
200), with respect to the CEDC Common Stock or Warrants or with respect to any
other security that includes, relates to or derives any significant part of its
value from, CEDC Common Stock or Warrants, unless:

 

  (A) immediately following the execution of such short sale, the Investor and
its Affiliates (considered as a group) would not hold a “net short” position
with respect to shares of CEDC Common Stock (provided that for the purposes
hereof, a Person or Persons shall be considered to hold a “net short” position
where the number of shares of CEDC Common Stock such Person or Persons is or are
bound to deliver to another Person (in respect of which such Person or Persons
has borrowed shares of CEDC Common Stock) exceeds the number of shares of CEDC
Common Stock such Person or Persons is or are deemed to own under section (b) of
Rule 200, in each case immediately following the execution of such short sale);

 

  (B) such transaction is not entered into for speculative purposes and is bona
fide for the primary purpose either of hedging the price at which the Investor
and its Affiliates may dispose of shares of CEDC Common Stock or facilitating a
timely and orderly distribution of such shares of CEDC Common Stock; and

 

20



--------------------------------------------------------------------------------

  (C) such transaction is in compliance with applicable law and is not a
transaction or series of transactions intended to evade the prohibitions of this
letter; or

 

  (ii) without the prior written consent of CEDC, will establish any “put
equivalent position” (as defined under Rule 16a-1(h) under the Exchange Act) or
grant, directly or indirectly, any other right (including any put or call
option, forward sale contract, swap or stock pledge or loan or transaction
similar to any of the foregoing) with respect to CEDC Common Stock or Warrants
or with respect to any other security that includes, relates to or derives any
significant part of its value from, CEDC Common Stock or Warrants (each, a
“Derivative Transaction”); provided that CEDC shall act in a commercially
reasonable manner in determining whether to grant such consent; provided further
that no such consent shall be required:

 

  (A) where (1) a Derivative Transaction is not entered into for speculative
purposes and is bona fide for the primary purpose of either (x) hedging the
price at which the Investor and its Affiliates will dispose of any shares of
CEDC Common Stock received (or to be received) pursuant to clause 5.2.1 of the
Option Agreement or any related issuance under clause 7.1 of the Option
Agreement or pursuant to the exercise of the Warrants, or (y) facilitating a
timely and orderly distribution of any shares of CEDC Common Stock received (or
to be received) pursuant to clause 5.2.1 of the Option Agreement or any related
issuance under clause 7.1 of the Option Agreement or pursuant to the exercise of
the Warrants, and (2) such transaction is in compliance with applicable law and
is not a transaction or series of transactions intended to evade the
prohibitions of this letter; or

 

  (B) in the event CEDC elects to issue additional shares of CEDC Common Stock
pursuant to clause 8.2 of the Option Agreement or any related issuance under
clause 7.1 of the Option Agreement and/or paragraph 5.1.3 or paragraph 5.3 of
the Note Purchase Agreement or any related issuance under paragraph 7 of the
Note Purchase Agreement, in connection with any Derivative Transaction with
regard to any such shares of CEDC Common Stock so issued;

(each transaction prohibited by paragraph 1(a)(i) and (ii), a “Prohibited
Transaction”);

 

(b) represent that on and after [—]1 and as of the date hereof neither the
Investor, nor any of its Affiliates, has or is engaged, directly or indirectly,
in a Prohibited Transaction;

 

(c) agree that prior to the Final Discharge Date, the Investor shall not, and
shall cause each of its Affiliates not to, Transfer whether or not for value,
any shares of CEDC Common Stock or Warrants to any Lion Investor at any time,
unless prior thereto such Lion

 

1

The date that is 30 days before the Investor signs this Undertaking

 

21



--------------------------------------------------------------------------------

 

Investor has given an undertaking to CEDC in the form attached to the Letter of
Undertaking as Schedule 1, subject to such changes as the parties may agree,
each acting reasonably, not to effect, directly or indirectly, and to cause its
Affiliates not to effect, directly or indirectly, any Prohibited Transaction
prior to the Final Discharge Date.

 

2 NOTICE REQUIREMENT

In the event that the Investor or any of its Affiliates engages, directly or
indirectly, in a Prohibited Transaction in violation of this letter, the
Investor shall promptly, and in any event within two Business Days, after such
violation provide written notice to the Lion Parties and to CEDC of such
violation, including the date when such Prohibited Transaction first became
effective.

 

3 GOVERNING LAW

This letter and all matters (including, without limitation, any contractual or
non-contractual obligation) arising from or connected with it shall be governed
by and construed in accordance with English law and the parties hereto hereby
submit to the exclusive jurisdiction of the English courts.

 

4 JURISDICTION

The Parties irrevocably agree that, subject as provided below, the courts of
England shall have exclusive jurisdiction over any dispute or claim arising out
of or in connection with this Agreement or its subject matter or formation
(including non-contractual claims). Nothing in this paragraph shall limit the
right of the Parties to commence proceedings to seek equitable (or equivalent)
relief or to seek enforcement of a final non-appealable judgment of the courts
of England in any court of an Approved Jurisdiction which has competent
jurisdiction, nor shall the commencement of such proceedings in any one or more
Approved Jurisdictions preclude the commencement of similar proceedings in any
other Approved Jurisdiction, whether concurrently or not, to the extent
permitted by the law of such other Approved Jurisdiction. No Party shall be
entitled to commence proceedings in any court in any jurisdiction other than
England or of an Approved Jurisdiction.

 

Yours faithfully

 

Name:

Title:

for and on behalf of

[—]

 

22